Citation Nr: 0721353	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-16 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus type II, to include retinopathy and 
peripheral neuropathy, bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its duties 
to notify and assist the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision.

2.  The veteran's diabetes mellitus is manifested by 
requiring the use of insulin and maintaining a restricted 
diet.

3. The veteran's diabetes mellitus does not require the 
regulation of his activities, or cause episodes of 
ketoacidosis or hypoglycemic reactions which have required 
hospitalization or frequent visits to a diabetic care 
provider.

4.  The veteran's diabetic retinopathy and peripheral 
neuropathy of the bilateral lower extremities do not meet the 
schedular criteria for separate compensable ratings.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus type II, to include retinopathy and peripheral 
neuropathy, bilateral lower extremities, are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.84, 4.119, Diagnostic 
Codes 6079, 7913, 8520 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for an initial rating in excess of 20 percent disabling for 
diabetes mellitus type II, to include retinopathy and 
peripheral neuropathy, bilateral lower extremities.  The 
Board notes that the veteran's original claim was received in 
February 2001.  In August 2001, prior to its adjudication of 
this claim, the RO provided notice to the claimant regarding 
the VA's duty to notify and to assist.  Specifically, the RO 
notified the claimant of information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  Also, the veteran was 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  Thus, the Board finds that the 
content, insofar as it relates to the veteran's initial claim 
for service connection, and timing of the August 2001 notice 
comports with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

However, the VCAA letter in this case did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date should the claim for service 
connection be granted.  In a January 2003 rating decision, 
the RO granted service connection for diabetes mellitus type 
II, and the issue on appeal concerns the claim of entitlement 
to a higher evaluation for this now service-connected 
disability.

Although the VCAA letter did not include adequate notice of 
what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for diabetes 
mellitus type II in a January 2003 rating decision and 
assigned an initial 20 percent disability rating effective 
February 8, 2001 (date of claim).  Therefore, the VCAA letter 
served its purposes in that it provided section 5103(a) 
notice of the claimant; and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's July 2004 notice of disagreement (NOD), the 
claimant took issue with the initial 20 percent disability 
rating and is presumed to be seeking the maximum benefits 
available under the law.  Dingess/Hartman v. Nicholson; see 
also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO 
properly issued a March 2005 statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria 
for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that it would not be 
prejudicial to the veteran to render a decision at this time.  



Evidence

The veteran filed an original service connection claim for 
diabetes mellitus type II in February 2001.  That claim was 
denied in a May 2002 rating decision due to the lack of a 
current diagnosis.  Following the submission of medical 
documentation, the veteran's claim was granted at 20 percent 
disabling in January 2003, effective as of his original 
filing date of February 8, 2001.

In May 2003, the veteran submitted a claim for an increased 
rating for his then-service-connected diabetes mellitus type 
II, as well as additional claims for diabetic retinopathy and 
peripheral neuropathy of bilateral lower extremities, both 
secondary to the veteran's diabetes.  VA outpatient reports 
from April 2003 noted "clinically significant macular 
edema" in the right eye, and the veteran followed up with 
laser surgery.  VA outpatient notes provided a diagnosis of 
non-proliferative diabetic retinopathy, "with a post-
operative evaluation of central visual acuity of the right 
and left eye at 20/20," and the veteran was granted service 
connection for diabetic retinopathy in August 2003 at a non-
compensable level.  

A VA nerve conduction study from July 2003 revealed 
"electrophysiological evidence consistent with peripheral 
motor neuropathy."  The examiner noted problems with 
swelling in the veteran's right leg and calf pain from 
November 2002.    During the examination, no edema was noted, 
and the veteran had positive sensation in all extremities 
with vibration with the monofilament to touch.  He had pedal 
pulses that were 2+, and deep tendon reflexes were 2+/4 in 
the upper and lower extremities.  Muscle strength was 5/5 in 
the upper and lower extremities.  The veteran walked with a 
normal gait without a limp.  In January 2004, a VA examiner 
stated, "The EMG/NCS is consistent with peripheral 
neuropathy.  It is at least as likely as not that the 
veterans' diabetes type II is directly related to his 
peripheral neuropathy."  Subsequently, the veteran's claim 
for service connection for diabetic bilateral peripheral 
neuropathy of the lower extremities was granted via a January 
2004 rating decision.  However, a non-compensable rating was 
assigned, as the RO concluded that evidence of incomplete 
paralysis below the knee did not exist.  The new condition 
was included within the previously service-connected 
disability of diabetes mellitus type II.  As such, the 
veteran's 20 percent disability rating was continued.

Law and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

Service connection was established for diabetes mellitus by 
rating decision in January 2003.  An initial evaluation of 20 
percent was assigned, effective February 8, 2001.  Because 
the veteran appealed this initial rating, it must be 
determined whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).

In the case of Fenderson v. West, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case, such as this 
one, in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question is service-connected.  VA must assess 
the level of disability from the date of initial application 
for service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  In this case, a uniform 
rating is warranted.  

Under the rating criteria for the endocrine system, and 
specifically for diabetes mellitus, a 20 percent evaluation 
is assignable where the diabetes requires insulin and a 
restricted diet; or oral hypoglycemic agents and restricted 
diet.  The next higher evaluation, 40 percent, is assigned 
when the disorder requires insulin, a restricted diet, and 
the regulation of activities.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2006).

A 60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and the regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.  

A total evaluation of 100 percent is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
a restricted diet, and the regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Id.  

Compensable complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  38 C.F.R. § 4.119.  
Noncompensable complications are considered part of the 
diabetic process under Code 7913.  See Note 1 to Code 7913.

In this case, the veteran contends that his ongoing treatment 
for diabetes mellitus type II is indicative of a higher 
disability rating.  See VA Form 119 filed July 14, 2004.  In 
a statement from the veteran's representative, received in 
March 2005, the veteran asserted that his insulin treatment 
of 13 units every morning and evening warranted a higher 
rating.  While the board notes that the veteran is now 
insulin dependant (see VA outpatient report of April 2005), a 
disability rating of 40 percent would require "regulation of 
activities."  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2006).  That is not the case here.  In fact, not only are 
the veteran's activities not regulated, the veteran was 
actually encouraged to increase his level of exercise.  The 
July 2003 VA examination stated, "It is at least as likely 
as not that the veteran's impotence, hypertension, and 
neuropathy are due to his diabetes mellitus type 2 and this 
in part due to obesity, non-compliance with medical plan, 
lack of exercise [emphasis added]."  To that point, the 
Court held in Camacho v. Nicholson that, when evidence exists 
that the appellant as been encouraged to be more physically 
active, such medical documentation "contradicts any 
assertion that the appellant was being advised to limit his 
strenuous activity."  Camacho v. Nicholson, ---Vet.App.---, 
WL 1953017 (2007).

In addition, the Court in Camacho held that, "In order for a 
claimant to be entitled to a 40% disability rating for 
diabetes under Diagnostic Code, the evidence must show that 
it is medically necessary for the claimant to avoid strenuous 
occupational and recreational activity."  Id.  Here, the 
veteran has been retired since 1992 (see VA examination of 
July 2003), so occupational activity is not at issue.  
Further, the veteran has not provided any clinical evidence 
revealing a clinical regulation of recreational activities 
due to his diabetes mellitus type II.

In the Statement of Accredited Representative in Appealed 
Case of June 2005, the veteran also contended that the he 
should be afforded another VA examination to assess his 
current level of disability.  However, the veteran has not 
submitted any evidence to demonstrate an increase in the 
severity of his service-connected disability.  38 C.F.R. 
§ 3.327(a).  As noted above, the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examination 
reports are thorough and the examinations in this case are 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.

Moreover, in the Appellant's Brief of April 2007, the 
veteran's representative noted that the veteran's diabetes is 
poorly controlled, his diet is restricted, and that he is now 
insulin dependant.  The representative pointed to 38 C.F.R. 
§§ 4.7 and 4.21, asserting that "when the disability picture 
more nearly approximates the criteria for the higher rating, 
the higher rating will be assigned."  However, the Board 
refers back to Camacho v. Nicholson, which held that "all 
criteria must be met to establish entitlement to a 40 % 
rating [emphasis added]."  Id.  Because the veteran does not 
have regulated activity at this time, a higher disability 
evaluation is not warranted.

The veteran's representative argued that the veteran should 
be awarded a separate, compensable disability rating for his 
peripheral neuropathy of the bilateral lower extremities.  
See Appellant's Brief of April 2007.  However, since the 
record does not contain clinical documentation of 
symptomatology compatible with mild incomplete paralysis of 
the sciatic nerve, a separate, compensable rating is not 
appropriate.  As noted above, clinical examination of the 
veteran's bilateral lower extremities did not reveal such 
symptoms.  Notably, while pedal pulses were 2+, deep tendon 
reflexes were 2+, muscle strength was 5/5, and the veteran 
walked with a normal gait without a limp.  Further, he had 
positive sensation in all extremities. He reportedly was not 
taking any medication for neuropathy and was not being 
treated for such.  38 C.F.R. § 4.12(a), Diagnostic Code 8520.

A compensable rating is also not warranted for the veteran's 
service-connected retinopathy, as his 20/20 vision in both 
eyes does not meet the minimum criteria for a compensable 
rating under 38 C.F.R. § 4.84(a), Diagnostic Code 6079.

In sum, the veteran's disability requires that he take 
insulin and maintain a restricted diet.  These are the 
criteria for the 20 percent rating under Diagnostic Code 
7913.  To reach the next higher (40 percent) rating, the 
medical evidence would also need to show that his activities 
are regulated, i.e., that his doctor has placed restrictions 
on undertaking strenuous activities due to diabetes.  This is 
not the case.  Nor does the record show that the veteran has 
episodes of ketoacidosis or hypoglycemic reactions which have 
required hospitalization or frequent visits to a diabetic 
care provider.  Consequently, the Board finds that the 20 
percent rating, and no higher, is appropriate for the 
veteran's diabetes mellitus.

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against an increased rating for the veteran's service-
connected diabetes mellitus type II at this time.  In 
reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus type II, to include retinopathy and 
peripheral neuropathy, bilateral lower extremities, is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


